DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 08/08/2022. Please note Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11409929. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application are anticipated or rendered obvious by claims 1-20 of U.S. Patent No. 11409929.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10943038. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application are anticipated or rendered obvious by claims 1-20 of U.S. Patent No. 10943038.
Instant Application
U.S. Patent No. 11409929
U.S. Patent No. 10943038
1. A computing device comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing device is configured to:
1. A computing system comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to:
1. A computing system comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the computing system to be configured to: 
generate a two-dimensional view of a three-dimensional drawing file; display, via a user interface of the computing device, the two-dimensional view that includes:
generate a two-dimensional view of a three-dimensional drawing file, wherein the two-dimensional view includes:
receive a request to generate a cross-sectional view of a three-dimensional drawing file, 
a cross-sectional view that is based on a location of a reference indicator within a representation of the three-dimensional drawing file, 
a cross-sectional view that is based on a location of a reference indicator within the three-dimensional drawing file, 
wherein the cross-sectional view is based on a location of a cross-section line within the three-dimensional drawing file…; generate the cross-sectional view of the three-dimensional drawing file;
an intersection of a first mesh with at least a second mesh within the three-dimensional drawing file, and 
an intersection of two meshes within the three-dimensional drawing file, and 
wherein the cross-sectional view… includes an intersection of two meshes within the three-dimensional drawing file; 
dimensioning information involving at least one of the first or second meshes; 
dimensioning information involving at least one of the two meshes; and 
add, to the generated cross-sectional view, dimensioning information involving at least one of the two meshes; 
receive, via the user interface, a user input indicating an adjustment of the location of the reference indicator within the representation of the three-dimensional drawing file; and based on the user input, 
based on an input indicating an adjustment of the location of the reference indicator, 
generate one or more controls for adjusting the location of the cross-section line within the three-dimensional drawing file; and based on an input indicating a selection of the one or more controls: adjust the location of the cross-section line within the three-dimensional drawing file; 
(i) update the cross-sectional view and (ii) update the dimensioning information to correspond to the updated cross-sectional view.
(i) update the cross-sectional view and (ii) update the dimensioning information to correspond to the updated cross-sectional view.
update the cross-sectional view based on the adjusted location of the cross-section line; and update the dimensioning information to correspond to the updated cross-sectional view.


Notice that claims of U.S. Patent No. 11409929 and U.S. Patent No. 10943038 do not recite a “user interface”. However, claims of both patents teach the features of generating a view and receiving a user input, by using a computing system. Therefore, claims of both patents are considered to implicitly teach a user interface, or at least render it obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613